Title: To Thomas Jefferson from Jan Ingenhousz, 28 December 1786
From: Ingenhousz, Jan
To: Jefferson, Thomas



Sir
Vienna Dec. 28. 1786

As I can make no doubt, but you will sometimes meet with a favourable oportunity of some traveller to forward this parcel,  directed to Dr. Franklin, containing three books, and six copies of a pamphlet, of which the author begs you the favour of accepting a copy which accompanies the parcel, and will be delivred to you by Mr. Barrois le jeun, I hope you will, in regard to our venerable old friend, excuse my taking this liberty, to which I am engaged not by choice but by necessity; as I do not know, by what other means I could possibly forward the parcel in a safe and expeditious way, so that the expenses of the freight should not exceed the value of the contents.
The parcel left to your care by Dr. Franklin, when setting out for America, came to hand, for which I beg you to accept my gratefull acknowledgment.
A few days ago I received from him a copy of the II volume of the American Philosophical transactions with two very affectionate letters, the one in writing, the other printed in that volume. It was conveyed to me by the chancery of state and was probably put in hands of the Imperial Ambassadour at Paris, who does me the pleasure of forwarding to me every parcel, which is not too big to be carryed by the court messenger who sets out once a month.
Dr. Franklin used to send me now and then some American newspapers, which I am fond of to read. If he should by a good opportunity send some of them recommended to your care, I beg you to send them to his excellency Count de Mercy, if the parcel does not exceed the bulk of a book in 8° of a moderate size.
I am very respectfully Sir Your most obedient humble Servant,

J. Ingen Housz

P.S. Mr. Grand le Banquier pourroit peutetre avoir quelque bonne occasion d’envoyer le paquet a Mr. Franklin.

